       Case 4:19-cv-03425-JST Document 137 Filed 01/07/21 Page 1 of 5



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST
17
                            Plaintiff,              STIPULATION AND [PROPOSED]
18          v.                                      ORDER ENTERING FINAL JUDGMENT
     GLOBAL++, an unincorporated                    AND PERMANENT INJUNCTION
19
     association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;                   Judge: Honorable Jon S. Tigar
20
     IT HAVEN INC., a foreign corporation;
21   MATTHEW JOHNSON, an individual;
     HLP TECH, LLC, a Missouri limited
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                          Defendants.

28

                                                   -1-
                                                               STIPULATION AND [PROPOSED] ORDER
                                                                            Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 137 Filed 01/07/21 Page 2 of 5



 1                                            STIPULATION
 2          Plaintiff Niantic, Inc. (“Niantic”), along with defendants Global++, IT Haven Inc.,
 3   HLP Tech, LLC, Ryan Hunt, Matthew Johnson, and Alen Hundur (the “Global++ Defendants”
 4   and, together with Niantic, the “Parties”) have agreed to a settlement of their dispute.
 5   Accordingly, the Parties jointly stipulate and agree to be bound as follows:
 6          1.      This Court has jurisdiction over the Parties and the subject matter of this action,
 7   and venue is proper in this Court. The Global++ Defendants consent to the jurisdiction of this
 8   Court for the purpose of entry of the Final Judgment and Permanent Injunction, attached as
 9   Exhibit A.
10          2.      Niantic publishes location-based augmented reality games that are played on
11   users’ mobile devices, including the games titled Harry Potter: Wizards Unite (“Harry Potter”),
12   Pokémon GO, and Ingress. To play Niantic’s games, players download and install Niantic’s
13   mobile applications (“apps”) on their mobile devices. Those apps connect to the Internet and,
14   through the Internet, obtain game-related information from Niantic’s servers (e.g., names and
15   locations of nearby characters or features), which is then rendered on the screens of players’
16   mobile devices.
17          3.      The Global++ Defendants have created a portion of, distributed, advertised, and
18   profited from unauthorized derivative versions of Niantic’s mobile apps (the “Cheating
19   Programs”), which incorporate substantial portions of Niantic’s copyrighted computer code
20   without Niantic’s permission.
21          4.      Specifically, the Global++ Defendants have created, distributed, advertised, and
22   profited from a program titled Potter++ (or, in some cases, Unite++), which is an unauthorized
23   derivative version of Niantic’s mobile app for Harry Potter; a program titled PokeGo++, which
24   is an unauthorized derivative version of Niantic’s mobile app for Pokémon GO; and a program
25   titled Ingress++, which is an unauthorized derivative version of Niantic’s mobile app for Ingress.
26          5.      All the Cheating Programs allow the Global++ Defendants and their customers to
27   perform unauthorized actions while playing Niantic’s games, and allowed the Global++
28

                                                     -2-
                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 137 Filed 01/07/21 Page 3 of 5



 1   Defendants to scrape Niantic’s valuable and proprietary map data. In other words, the Cheating
 2   Programs enable cheating.
 3          6.        Niantic’s games are multiplayer games, meaning that users play in a shared online
 4   environment. Thus, the Cheating Programs give the Global++ Defendants and their customers an
 5   unfair advantage over other players and undermine the integrity of the gaming experience for
 6   other players.
 7          7.        The Global++ Defendants profited from their illegal activity by, among other
 8   things, selling “subscriptions” and collecting payments for such subscriptions through the Patreon
 9   platform (www.patreon.com) and other platforms. Defendants’ customers purchased those
10   subscriptions in order to access the unauthorized features within the Cheating Programs, which in
11   turn enabled the Global++ Defendants’ customers to cheat within Niantic’s games. The Global++
12   Defendants have sold subscriptions to their Cheating Programs to hundreds of thousands of users.
13          8.        The Global++ Defendants’ activities, as described above, have undermined the
14   integrity of the gaming experience for legitimate players of Niantic’s games, diminished
15   enthusiasm for Niantic’s games and, in some cases, driven players away from Niantic’s games
16   altogether. The Global++ Defendants’ activities have therefore damaged Niantic’s reputation and
17   goodwill and interfered with Niantic’s business, and the Global++ Defendants’ activities will
18   continue to inflict those harms unless permanently enjoined.
19          9.        The Global++ Defendants’ activities, as described above, violate Niantic’s rights
20   under the federal Copyright Act, 17 U.S.C. § 101, et seq.
21          10.       The Global++ Defendants’ activities, as described above, violate Niantic’s rights
22   under the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030.
23          11.       The Global++ Defendants’ activities, as described above, violate the California
24   Comprehensive Computer Data Access and Fraud Act, Cal. Penal Code § 502.
25          12.       The Global++ Defendants’ activities, as described above, amount to unlawful,
26   unfair, and fraudulent conduct in violation of California’s Unfair Competition Law, Cal. Bus. &
27   Prof. Code § 17200, et seq.
28

                                                      -3-
                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 137 Filed 01/07/21 Page 4 of 5



 1          13.     The Global++ Defendants’ activities, as described above, violate Niantic’s Terms
 2   of Service, which are available at https://nianticlabs.com/terms/en/, and which form a binding
 3   contract between Niantic and the Global++ Defendants. Accordingly, the Global++ Defendants’
 4   activities, as described above, amount to a breach of contract.
 5          14.     The Global++ Defendants’ activities, as described above, amount to intentional
 6   interference with Niantic’s contractual relations with its customers.
 7          15.     Niantic is therefore entitled to the relief set forth in the Final Judgment and
 8   Permanent Injunction as a final judgment in this matter.
 9          16.     In light of the foregoing, and pursuant to Federal Rule of Civil Procedure
10   41(a)(1)(A), Niantic is simultaneously filing a notice of voluntary dismissal of its claims against
11   defendants AppHaven and Rajeshwar Ghoderao.
12          IT IS SO STIPULATED AND AGREED.
13   DATED: January 7, 2021                             PERKINS COIE LLP
14
                                                       By: /s/ Ryan Spear
15
                                                           Ryan Spear
16
                                                        Attorneys for Plaintiff Niantic, Inc.
17

18   DATED: January 7, 2021                             POLSINELLI LLP

19
                                                       By: /s/ Fabio E. Marino
20                                                         Fabio E. Marino
21                                                      Attorneys for Defendants Ryan Hunt,
                                                        Matthew Johnson, Alen Hundur,
22                                                      IT Haven Inc., HLP Tech, LLC, and Global++
23
            I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
24
     concurrence to the filing of this document has been obtained from each signatory hereto.
25
     DATED: January 7, 2021                             By: /s/ Ryan Spear
26                                                          Ryan Spear

27                                                      Attorney for Plaintiff Niantic, Inc.
28

                                                     -4-
                                                                   STIPULATION AND [PROPOSED] ORDER
                                                                                Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 137 Filed 01/07/21 Page 5 of 5



 1                             [PROPOSED] ORDER ENTERING
                       FINAL JUDGMENT AND PERMANENT INJUNCTION
 2

 3          Based on the parties’ stipulation, and good cause being shown, IT IS SO ORDERED.

 4   The Clerk of the Court is directed to enter the Final Judgment and Permanent Injunction, attached

 5   as Exhibit A, as the Court’s final judgment in this matter. All other existing dates and deadlines in
 6   this matter are hereby vacated.
 7

 8
     Dated: _______________________                               ____________________________
 9                                                                Hon. Jon S. Tigar
                                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -5-
                                                                  STIPULATION AND [PROPOSED] ORDER
                                                                               Case No. 19-cv-03425-JST
